La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Una vez más nos vemos precisados a revitalizar la norma procesal de que las demandas hay que interpretar-las de forma liberal a favor del demandante, impidiendo que meras sutilezas interfieran con la resolución en los mé-ritos de las controversias y el deber de los tribunales de impartir justicia.
*927j — !
El 20 de mayo de 1994, el Tribunal de Primera Instan-cia, Sala Superior de Bayamón, emitió una sentencia par-cial mediante la cual desestimó la reclamación de daños a la propiedad presentada por los demandantes siguientes:
1) Pedro Reyes y Mercedes García
2) Gilberto González y Zenaida Vélez
3) Víctor Rosa Olivo y Felicita Reyes Rondón
4) José Amador Rosario y María Burgos Vega
5) Héctor Reyes y Magaly Martínez Martínez
6) Andrés Reyes Rondón y Carmen García
7) Rafael Alvarado y Ana Milba Díaz
8) Ernesto Rodríguez Robles y Delia López
9) Luis Angleró Miranda y Ramona Rivera Calderón
10) Angel L. Vargas y María S. Beltrán Aponte
11) Juan A. Rivera y Antonia Bracero
12) Ramón Rondón Reyes y Justina Fernández
Basó su decisión en que al estar estas parejas de deman-dantes casados entre sí y pertenecer las propiedades que eran objeto de la reclamación a la sociedad de bienes ga-nanciales compuesta por dichos matrimonios, la sociedad era parte indispensable en el pleito para poder aducir la reclamación de daños a la propiedad. Estimó que la acción de las sociedades de bienes gananciales estaba prescrita. Entendió que no procedía autorizar una enmienda a las alegaciones, para incluir a las sociedades de bienes ganan-ciales como demandantes, cinco (5) años y nueve (9) meses después de haberse presentado la demanda original. Indicó que estas enmiendas no se podían retrotraer al momento cuando se presentó la demanda original,!1) ya que el mo-mento para determinar el cómputo del término prescrip-tivo, cuando lo que se pretende es incluir un demandante o *928demandado, es cuando éste forma parte de la demanda por primera vez.
Inconforme con esta determinación, la parte deman-dante recurrió ante nos para alegar que el foro de instancia erró al no permitir la enmienda a la demanda y al resolver que la reclamación de las sociedades de bienes gananciales estaba prescrita. Argüyó que como la parte demandante aún no había concluido la presentación de su prueba, el tribunal tenía discreción para permitir la enmienda solicitada. En cuanto a la prescripción, estimó que, a base del Art. 277 del Código de Enjuiciamiento Civil, 32 L.P.R.A. see. 2761, y al hecho de que se trataba de las mismas par-tes y de que no se estaba estableciendo una nueva causa de acción, la enmienda se retrotraería al momento cuando se presentó la demanda original, por lo tanto, la reclamación no estaba prescrita.
Así las cosas, ordenamos a los demandados a mostrar causa por la cual no deberíamos dejar sin efecto la senten-cia parcial dictada por el foro de instancia.
hH hH
Reiteradamente, hemos resuelto que la sociedad de bienes gananciales es una entidad separada y distinta de los cónyuges que la componen y que tiene personalidad jurídica propia. Int’l Charter Mortgage Corp. v. Registrador, 110 D.P.R. 862 (1981); Rovira Tomás v. Srio. de Hacienda, 88 D.P.R. 173 (1963); Echevarría v. Despiau, 72 D.P.R. 472 (1951). Sin embargo, como bien señala el comentarista procesalista Cuevas Segarra, la sociedad de bienes gananciales “es una entidad económica familiar sui generis, de características especiales, que no tiene el mismo grado de personalidad jurídica que las sociedades ordinarias o entidades corporativas”. J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1984, Yol. II Cap. IV, pág. 87. Véanse: *929Int’l Charter Mortgage Corp. v. Registrador, supra, págs. 865-866; M. Fraticelli Torres, Un nuevo acercamiento a los regímenes económicos en el matrimonio: la sociedad legal de gananciales en el Derecho puertorriqueño, XXIX Rev. Jur. U.I.A. 413 (1995).
Luego de la reforma de 1976, que estableció la coadministración de la sociedad de bienes gananciales, ambos cónyuges advinieron a ser administradores de ésta con capacidad para representarla. Ley Núm. 51 de 21 de mayo de 1976 (31 L.P.R.A. sees. 284, 286, 3661, 3671-3672 y 3717). No obstante, hemos resuelto que en acciones donde se pueda afectar el patrimonio de la sociedad de bienes gananciales, resulta aconsejable, y en ciertas circunstancias indispensable, que ambos cónyuges estén incluidos como partes en la acción. Carrero Suárez v. Sánchez López, 103 D.P.R. 77 (1974); Caraballo Ramírez v. Acosta, 104 D.P.R. 474 (1975); Alicea Alvarez v. Valle Bello, Inc., 111 D.P.R. 847 (1982); Pauneto v. Núñez, 115 D.P.R. 591 (1984); Cepeda Torres v. García Ortiz, 132 D.P.R. 698 (1993); Rodríguez Rodríguez v. Moreno Rodríguez, 135 D.P.R. 623 (1994).
Ahora bien, en nuestra jurisdicción rige la norma procesal de que las alegaciones simplemente cumplen con el proposito de bosquejar "a grandes rasgos, cuáles son las reclamaciones, de forma tal que la parte demandada quede notificada de la naturaleza general de las contenciones en su contra y pueda comparecer a defenderse si así lo desea”. Ortiz Díaz v. R. & R. Motor Sales Corp., 131 D.P.R. 829, 835 (1992). Véanse: Mercado Ontrón v. Zeta Com., Inc., 135 D.P.R. 737 (1994); Moa v. E.L.A., 100 D.P.R. 573 (1972). Por otra parte, se establece que la relación de las alegaciones será sucinta y sencilla, y que será sólo por ex-cepción que se tengan que hacer alegaciones específicas. Reglas 6.1, 7.2, 7.3, 7.4 y 7.5 de Procedimiento Civil, 32 L.P.R.A. Ap. III. También resulta axiomático que al interpretarlas hay que hacerlo de forma conjunta, las unas con *930las otras, tomando en consideración el epígrafe y la súplica de la demanda, cuando esto ayude a determinar si los de-mandados están razonablemente prevenidos de lo que los demandantes les están reclamando. Las alegaciones hay que interpretarlas con el propósito de hacer justicia. Regla 6.6 de Procedimiento Civil, 32 L.P.R.A. Ap. Ill; Ortiz Díaz v. R. & R. Motor Sales Corp., supra; Rivera v. Otero de Jové, 99 D.P.R. 189 (1970); Moa v. E.L.A., supra; Cuevas Segarra, op. cit, Cap. III, pág. 67.
Ya desde 1948 habíamos advertido a los litigantes “que este Tribunal hará todo lo que esté a su alcance para que los casos sean resueltos en sus méritos y no por sutilezas legales de alegaciones y procedimientos ... [y que h]ace tiempo que los tribunales han abandonado la teoría de que impartir justicia constituye un juego. Los litigantes deben hacer lo mismo. Ninguna parte en un procedimiento tiene un interés adquirido en los errores gramaticales y de procedimiento incurridos por su adversario”. Serra v. Autoridad de Transporte, 68 D.P.R. 626, 629 (1948). Recientemente reconocimos que el problema aún persiste al expresar que “[e]n ocasiones los trámites judiciales se complican innecesariamente e impiden que las controversias puedan resolverse en forma justa, rápida y económica conforme lo dispuesto en la Regla 1 de Procedimiento Civil, 32 L.P.R.A. Ap. III”. Méndez v. Ruiz Rivera, 124 D.P.R. 579, 581 (1989). Esto no significa, sin embargo, que las partes pueden hacer abstracción total de las normas procesales, pues éstas van encaminadas a salvaguardar los derechos de las partes y a establecer mecanismos para la tramitación ordenada de los casos en los tribunales, de forma tal que se garantice a las partes el debido proceso de ley.
A pesar de todas nuestras advertencias, el caso de autos refleja, una vez más, el hecho de que aún no hemos logrado desterrar de nuestro sistema judicial el concepto que tie-nen algunos litigantes de que meras sutilezas procesales *931impedirán que los casos se resuelvan en los méritos y se imparta justicia sustancial.
Pasemos ahora a aplicar las normas antes expuestas a los hechos específicos del caso ante nuestra consideración.
H-H HH t — 4
En el caso de autos, los demandantes incluyeron en el epígrafe de la demanda presentada el 20 de octubre de 1987, con su nombre y apellidos, a ambos cónyuges e hicie-ron constar que éstos comparecían por sí y en representa-ción de sus hijos. No expresaron explícitamente que com-parecían a nombre y en representación de la sociedad de bienes gananciales compuesta por ellos. Sin embargo, en la primera alegación de dicha demanda expresaron “[q]ue los demandantes [eran] dueños cada uno de ellos de una pro-piedad dedicada a vivienda, localizada en el Barrio Guara-guao, Sector Rondón, Bayamón, Puerto Rico”. De otra parte, en las alegaciones Núms. 7, 8 y 9 expresaron, en términos generales, que las actividades y actuaciones ne-gligentes de los demandados al llevar a cabo la explotación de una cantera para la extracción de piedras, les ocasiona-ron daños a las estructuras de su propiedad. (2) En la ale-gación Núm. 11 nuevamente hicieron mención de que la explotación de la cantera les impedía el uso y disfrute de sus propiedades y que constituía un estorbo público. Final-mente, en la súplica solicitaron que se condenase a los de-mandados a satisfacer solidariamente a los demandantes los daños causados.
Una interpretación liberal y razonable de todas estas alegaciones en conjunto, tomando en consideración el epí-grafe y la súplica de la demanda, nos lleva a concluir que los demandantes comparecieron e hicieron las reclamacio-*932nes en varias capacidades: en su capacidad personal y en representación de sus hijos y de sus respectivas sociedades de bienes gananciales. La demanda, aunque no es un ejem-plo de lo que debe ser una alegación bien hecha, cumple cabalmente con el propósito de informar a los demandados, a grandes rasgos, las reclamaciones en su contra y a quién pertenecen estas reclamaciones. Estos estuvieron razona-blemente prevenidos de lo que se les reclama.
Esta interpretación de las alegaciones indiscutible-mente cumple con el propósito de hacer justicia sustancial sin violentar el debido proceso de ley. En un caso donde hayan comparecido ambos cónyuges como demandantes, el solo hecho de haberse omitido en el epígrafe de la demanda la frase “y en representación de la sociedad de bienes ga-nanciales compuesta por ambos”, no los priva de la recla-mación perteneciente a esa entidad creada en virtud de su matrimonio si del resto de las alegaciones de la demanda, interpretadas en conjunto y de forma liberal a favor de los demandantes, junto con el epígrafe y la súplica, razonable-mente se desprenden dichas reclamaciones.
El caso Franco v. Mayagüez Building, Inc., 108 D.P.R. 192 (1978), no milita contra esta interpretación. En Franco v. Mayagüez Building, Inc., supra, se trataba de una acción de daños y perjuicios que emanaba de un accidente del trabajo. El Fondo del Seguro del Estado compensó a la Sra. Claudia Pérez de Franco. Luego de finalizado el trámite administrativo, ésta y su esposo presentaron una acción para reclamar daños contra un tercero y su compañía de seguros. No incluyeron específicamente a la sociedad de bienes gananciales en la demanda. Ahora bien, para la fe-cha cuando se presentó la demanda ya había transcurrido el término prescriptivo para instar la acción en daños. Tanto la causa de acción del esposo de la señora Franco como la de la sociedad de bienes gananciales estaba prescrita. La Ley de Compensaciones por Accidentes del Trabajo sólo establece la interrupción del decursar del tér-*933mino prescriptivo en acciones en daños en casos que ema-nan de accidentes del trabajo, para los beneficiarios, o sea, para las personas que quedan cobijadas bajo sus disposiciones. Ni el esposo de la señora Franco ni la socie-dad de bienes gananciales eran beneficiarios. A la luz de estas circunstancias fue que resolvimos que la reclamación de lucro cesante perteneciente a la sociedad de bienes ga-nanciales estaba prescrita. Determinamos que la sociedad de bienes gananciales, a quien pertenecía dicha acción, no la reclamó dentro del término prescriptivo. Esta es una situación muy distinta a la que hoy tenemos ante nuestra consideración.
Por las razones antes expuestas, se expide el auto soli-citado y se dictará sentencia para revocar la sentencia par-cial emitida por el Tribunal de Primera Instancia, Sala Superior de Bayamón, el 20 de mayo de 1994 y devolver el caso al foro de instancia para que continúen los procedi-mientos de forma compatible con esta opinión.
El Juez Asociado Señor Corrada Del Río emitió una opi-nión concurrente. El Juez Asociado Señor Rebollo López no intervino.
— O —

(1) La demanda original fue presentada el 20 de octubre de 1987. El 7 de febrero de 1989 se presentó una demanda enmendada mediante la cual se incluyeron a tres (3) demandados adicionales: Mineco Corporation, Drilex Corporation y Hermanos Ramos, Inc.


(2) Véanse, además, las alegaciones Núms. 8, 9, 10 y 14 de la demanda enmen-dada presentada el 7 de febrero de 1989.